People v Randall (2016 NY Slip Op 06433)





People v Randall


2016 NY Slip Op 06433


Decided on October 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2016

Tom, J.P., Sweeny, Andrias, Webber, Gesmer, JJ.


1783 3388/12

[*1]The People of the State of New York, Respondent,
vNorman Randall, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Karen M. Kalikow of Counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Julia P. Cohen of counsel), for respondent.

Judgment, Supreme Court, New York County (Rena K. Uviller, J. at suppression hearing; Laura A. Ward, J. at plea and sentencing), rendered January 14, 2013, convicting defendant of criminal possession of a weapon in the third degree and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court properly denied defendant's suppression motion. We conclude that an officer's removal of a knife from defendant's pocket was within the scope of lawful police conduct under the principle articulated in People v Miranda (19 NY3d 912 [2012]). When the officer saw defendant riding a bicycle unsafely and in violation of Vehicle and Traffic Law § 1231, the officer was entitled to stop defendant and order him off the bicycle, regardless of whether the officer's initial intent was to give defendant an admonition instead of a ticket, and whether the officer also wished to investigate a suspicious handle protruding from defendant's pocket (see People v Edwards, 14 NY3d 741, 742 [2010]; People v Robinson, 97 NY2d 341, 349 [2001]). The officer had a reasonable basis for asking defendant whether the object in his pocket was a knife, especially since, before asking, the officer noticed that the handle appeared to be that of a knife, and also recognized several indicia that defendant was a gang member (see People v O'Donnell, 122 AD3d 475 [1st Dept 2014], lv denied 24 NY3d 1122 [2015]; People v Terrance, 101 AD3d 624 [1st Dept 2012], lv denied 20 NY3d 1065 [2013]). When defendant acknowledged that the object was a knife, the officer lawfully retrieved it, regardless of whether he believed the knife to be legal or illegal (see Miranda, 19 NY3d at 914). Contrary to defendant's argument, at the time the officer acquired the knife, he was still "engaged in a lawful [*2]encounter with defendant" (id.), that is, a single, rapidly unfolding encounter relating to the traffic violation as well as the officer's other observations.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 4, 2016
CLERK